Docket No. 97439.

                      IN THE
                 SUPREME COURT
                        OF
               THE STATE OF ILLINOIS



   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
            JOHN A. DRIGGERS, Appellant.

                  Opinion filed July 5, 2006.



   CHIEF JUSTICE THOMAS delivered the judgment of the
court, with opinion.
   Justices Fitzgerald and Garman concurred in the judgment
and opinion.
   Justice Freeman specially concurred, with opinion, joined
by Justices McMorrow and Kilbride.
   Justice Karmeier took no part in the decision.



                          OPINION

    Defendant, John A. Driggers, was charged by information
with possession of drug paraphernalia (720 ILCS 600/3.5
(West 2000)) and unlawful possession of more than 2.5 but
less than 10 grams of cannabis (720 ILCS 550/4(b) (West
2000)). The charges against defendant arose from a traffic stop
where a drug-sniffing dog alerted to defendant=s automobile.
Defendant filed a motion to suppress, claiming that the search
and seizure were conducted illegally because the officer had
no reasonable suspicion to justify the canine sniff and
defendant did not consent to the search of his vehicle or his
person. Following a hearing, the circuit court of Champaign
County denied defendant=s motion to suppress.
     Defendant thereafter agreed to a stipulated bench trial. The
trial court found defendant not guilty on the charge of unlawful
possession of cannabis, but found defendant guilty of
possession of drug paraphernalia. The trial court ordered
defendant to pay a $750 fine and costs, and sentenced
defendant to 180 days= incarceration. The appellate court
affirmed defendant=s conviction and sentence. No. 4B01B1118
(unpublished order under Supreme Court Rule 23). This court
then allowed defendant=s petition for leave to appeal. 177 Ill. 2d
R. 315. For the reasons set forth, we affirm the judgment of the
appellate court.

                        BACKGROUND
    At the hearing on defendant=s motion to suppress, Officer
James Sullivan testified that he is a K-9 officer with the Village
of Rantoul. On July 7, 2000, Sullivan was on routine K-9 patrol,
drug interdiction, when he observed a vehicle with a cracked
windshield. Sullivan decided to run the plates of the vehicle and
learned that the vehicle=s registration had expired. Sullivan
followed the vehicle into a gas station and activated his lights.
Sullivan called in the traffic stop and then approached the
vehicle. Sullivan asked the driver, defendant, for his driver=s
license and proof of insurance. Sullivan advised defendant of
the reason for the stop. Defendant gave Sullivan his name and
birth date, stating that although he had a driver=s license, he
did not have it with him. Sullivan also asked defendant and his
passenger, defendant=s stepson, if they had any prior contacts
with the law. Defendant told Sullivan that he had been arrested
in the past and that there were some drug charges, although
he was not currently on probation. Defendant=s stepson stated
that he had been arrested once for battery. Sullivan then went
back to his squad car and ran a warrant check through the
police dispatcher and ran a criminal history on his laptop
computer.
    Sullivan learned that defendant had 13 prior arrests,
including several arrests for drugs, and that defendant=s


                                2
stepson had three prior arrests. Sullivan testified that this
information heightened his interest Ain the drug interdiction part
of it,@ so he decided to walk his K-9 partner around the vehicle.
Sullivan called for backup, which arrived within approximately
45 seconds. Sullivan began writing defendant a warning ticket
for the cracked windshield and expired license plates while he
was waiting for the backup officer to arrive, but the ticket was
not completed until after defendant had been arrested. Once
the backup officer arrived, Sullivan walked the dog around
defendant=s vehicle. The dog alerted to the driver=s door seams
and the front wheel well area on the driver=s side. Sullivan told
defendant and his stepson that the dog had alerted to their
vehicle. Defendant responded that he had no idea why the dog
would alert to his vehicle. Sullivan then asked defendant
whether he would have a problem if Sullivan searched him and
his vehicle. Defendant told Sullivan to Ago ahead@ and search.
Sullivan searched defendant first, then searched the vehicle.
When Sullivan searched defendant, he found a gold Aone-
hitter@ pipe in defendant=s left front pants pocket, with what
appeared to be cannabis residue on it, and a small film canister
containing what appeared to be cannabis. Sullivan showed the
items to the backup officer, then advised defendant that he was
under arrest and placed him in handcuffs. Sullivan testified that
the entire stop took less than five minutes.
     Defendant testified at the hearing on his motion to suppress
that his impression was that he did not have an option
concerning the search because Sullivan was going to search
anyway. On cross-examination, defendant stated that when
Sullivan asked if he could search defendant and his vehicle,
defendant said, AGo ahead.@
     The trial court denied the motion to suppress. The trial court
stated that the search and seizure in this case were
reasonable. The trial court noted that the dog was used before
the traffic stop had been concluded, and defendant=s consent
to the search was lawfully given. There was no indication that
defendant=s will was overborne. This was not a case where an
unreasonable amount of time had elapsed, and Sullivan had
used reasonable judgment under all the circumstances.


                                3
    Defendant waived his right to a jury trial, and the parties
proceeded with a stipulated bench trial. As noted, the trial court
found defendant not guilty of unlawful possession of more than
2.5 but less than 10 grams of cannabis, but found defendant
guilty of possession of drug paraphernalia.
    Defendant appealed the trial court=s denial of his motion to
suppress, arguing that Sullivan did not have a reasonable
suspicion sufficient to justify a canine sniff of his car. The
appellate court, with one justice dissenting, affirmed the trial
court=s ruling. No. 4B01B1118 (unpublished order under
Supreme Court Rule 23). The appellate court held that the
canine sniff of defendant=s vehicle was permissible under the
circumstances of this case and that the canine sniff did not
impermissibly prolong the detention or change the fundamental
nature of the stop. The appellate court also found that
defendant voluntarily consented to the search of his person.
    Justice Appleton, in dissent, stated that the trial court
should have granted defendant=s motion to suppress because
the seizure of defendant was unreasonable and in violation of
the fourth amendment. No. 4B01B1118 (Appleton, J.,
dissenting). The dissent noted that the canine sniff was
unrelated to the initial purpose of the stop, and there was no
reasonable, articulable suspicion to justify the canine sniff.
Citing this court=s decision in People v. Cox, 202 Ill. 2d 462
(2002), the dissent stated that a police officer must have
reasonable suspicion to justify a canine sniff of a vehicle
stopped for a traffic violation. The dissent disagreed with the
majority=s assertion that the existence of a prior criminal
conviction for drugs was sufficient to establish the reasonable
suspicion necessary to expand the scope of the interaction
between defendant and Sullivan.
    This court allowed defendant=s petition for leave to appeal.
177 Ill. 2d R. 315.

                             ANALYSIS
     Where a motion to suppress involves credibility
assessments or factual determinations, this court will reverse a
trial court=s ruling only if it is manifestly erroneous. People v.


                                4
Love, 199 Ill. 2d 269, 274 (2002). The trial court=s ultimate
ruling granting or denying a motion to suppress is reviewed de
novo. Love, 199 Ill. 2d at 274. Because this appeal concerns
the trial court=s ultimate ruling denying defendant=s motion to
suppress, our review is de novo.
    At the outset, we note that defendant confines his argument
on appeal to the fourth amendment to the United States
Constitution (U.S. Const., amend. IV). Defendant does not
argue that the search and seizure provision of article I, section
6, of the Illinois Constitution (Ill. Const. 1970, art. I, '6)
provides broader protection than the fourth amendment.
Defendant also does not argue that the search and seizure
provision of the Illinois Constitution should not be interpreted
and applied in lockstep with the United States Supreme Court=s
interpretation and application of the search and seizure clause
of the fourth amendment. Consequently, we confine our
analysis to defendant=s fourth amendment claim.
    Before this court, defendant argues that because Officer
Sullivan lacked reasonable suspicion to initiate the canine sniff
of defendant=s vehicle, the evidence seized as a result of the
canine=s alert must be suppressed. Defendant claims that the
only basis for conducting the canine sniff was defendant=s
criminal history, as there were no suspicious activities or odors
that would justify the search. Defendant contends that under
the fourth amendment, the determination of whether a search
is reasonable involves a two-step analysis: (1) whether the
officer=s action was justified at its inception; and (2) whether the
search was reasonably related in scope to the circumstances
which justified the interference in the first place. Defendant
concedes that Sullivan=s initial actions in this case were
justified, but argues that prior arrests alone, without
contemporaneous, corroborating behavior, do not create a
reasonable suspicion sufficient to enlarge the scope of the
original detention to include a canine sniff of a vehicle during a
routine traffic stop.
    In support of his argument on appeal, defendant argues
that this case is analogous to People v. Caballes, 207 Ill. 2d
504 (2003), where this court held that the trial court should
have granted defendant=s motion to suppress evidence

                                 5
obtained after a police dog alerted to the defendant=s vehicle
during a routine traffic stop. Defendant is correct that the facts
of this case are analogous to the facts set forth in Caballes. In
that case, the defendant was stopped for speeding by Illinois
State Trooper Gillette. Caballes, 207 Ill. 2d at 506. When
Gillette radioed the police dispatcher to report the stop, Illinois
State Trooper Graham overheard the transmission and
decided to head to the scene with his narcotics-detection dog.
Caballes, 207 Ill. 2d at 506. While Gillette was writing out a
warning ticket for defendant, Graham walked his dog around
respondent=s car. The dog alerted to the trunk of defendant=s
car. Based upon the alert, the officers searched the trunk and
found marijuana. The officers then arrested defendant.
Caballes, 207 Ill. 2d at 507. The entire incident took less than
10 minutes.
    This court initially held that the trial court should have
granted defendant=s motion to suppress because the State had
not offered sufficient justification for implementing the canine
sniff. Caballes, 207 Ill. 2d at 509. The officers had not detected
the odor of marijuana in the car, nor had they observed any
other evidence suggesting the presence of illegal drugs.
Caballes, 207 Ill. 2d at 509. This court stated that Athe police
impermissibly broadened the scope of the traffic stop in this
case into a drug investigation because there were no specific
and articulable facts to support the use of a canine sniff.@
Caballes, 207 Ill. 2d at 509.
    The United States Supreme Court, however, vacated this
court=s decision in Caballes. See Illinois v. Caballes, 543 U.S.
405, 410, 160 L. Ed. 2d 842, 848, 125 S. Ct. 834, 838 (2005).
The Supreme Court noted that this court had held that the use
of the dog converted the encounter between the defendant and
the officer from a lawful traffic stop into a drug investigation,
and that this shift in purpose was unlawful because it was not
supported by any reasonable suspicion that the defendant
possessed narcotics. Caballes, 543 U.S. at 408, 160 L. Ed. 2d
at 847, 125 S. Ct. at 837. The Supreme Court disagreed,
stating that, Aconducting a dog sniff would not change the
character of a traffic stop that is lawful at its inception and
otherwise executed in a reasonable manner, unless the dog

                                6
sniff itself infringed respondent=s constitutionally protected
interest in privacy.@ Caballes, 543 U.S. at 408, 160 L. Ed. 2d at
847, 125 S. Ct. at 837. If official conduct does not
A >compromise any legitimate interest in privacy,= @ it is not a
search subject to the fourth amendment. Caballes, 543 U.S. at
408, 160 L. Ed. 2d at 847, 125 S. Ct. at 837, quoting United
States v. Jacobsen, 466 U.S. 109, 123, 80 L. Ed. 2d 85, 100,
104 S. Ct. 1652, 1661 (1984). Because any interest in
possessing contraband cannot be deemed legitimate,
governmental conduct that only reveals the possession of
contraband does not compromise a legitimate privacy interest.
Caballes, 543 U.S. at 408, 160 L. Ed. 2d at 847, 125 S. Ct. at
837.
    The Supreme Court therefore held that Athe use of a well-
trained narcotics-detection dogBone that >does not expose
noncontraband items that otherwise would remain hidden from
public view,= [citation]Bduring a lawful traffic stop, generally
does not implicate legitimate privacy interests.@ Caballes, 543
U.S. at 409, 160 L. Ed. 2d at 847, 125 S. Ct. at 838. The Court
noted that the dog sniff at issue was performed on the exterior
of the respondent=s car while the respondent was lawfully
seized for a traffic violation. Caballes, 543 U.S. at 409, 160 L.
Ed. 2d at 847, 125 S. Ct. at 838. Therefore, any intrusion of the
respondent=s privacy expectations did not rise to the level of a
constitutionally cognizable infringement. Caballes, 543 U.S. at
409, 160 L. Ed. 2d at 847, 125 S. Ct. at 838. The Court
concluded:
        AA dog sniff conducted during a concededly lawful traffic
        stop that reveals no information other than the location
        of a substance that no individual has any right to
        possess does not violate the Fourth Amendment.@
        Caballes, 543 U.S. at 410, 160 L. Ed. 2d at 848, 125 S.
        Ct. at 838.
    In this case, as in Caballes, there is no dispute that the
duration of the stop, which was less than five minutes, was
entirely justified by the traffic offense and the ordinary inquiries
incident to such a stop. The canine sniff in this case was
performed on the exterior of defendant=s car while defendant
was lawfully seized for a traffic violation. Like the canine sniff at

                                 7
issue in Caballes, the canine sniff in this case was conducted
during a concededly lawful traffic stop and revealed no
information other than the location of materials that defendant
had no right to possess. The canine sniff, therefore, did not
violate the fourth amendment. For that reason, the trial court
properly denied defendant=s motion to suppress.
    For the foregoing reasons, the judgment of the appellate
court, affirming the trial court=s order denying defendant=s
motion to suppress, is affirmed.

                                                        Affirmed.

   JUSTICE KARMEIER took no part in the consideration or
decision of this case.



    JUSTICE FREEMAN, specially concurring:
    Although defendant, in his brief, includes a citation to the
search and seizure provisions of the Illinois Constitution, he
does not argue in any way that this provision affords him more
protection than its federal constitutional counterpart, nor does
he maintain that the state provision should be interpreted
differently from the federal provision. Had he done so, those
arguments would have been analyzed under this court=s recent
decision in People v. Caballes, No. 91547 (May 18, 2006).
Because defendant did not raise these state issues, this appeal
raises solely a question of federal constitutional law, the
resolution of which is controlled by the United States Supreme
Court=s decision in Illinois v. Caballes, 543 U.S. 405, 160 L. Ed.
2d 842, 125 S. Ct. 834 (2005). For that reason alone, I concur
in the judgment of the court.

   JUSTICES McMORROW and KILBRIDE join in this special
concurrence.




                                8